Case 2:18-cv-13603-LJM-DRG ECF No. 46, PageID.685 Filed 12/28/20 Page 1 of 5




                      UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF MICHIGAN

   RAMY SHAKER, TRACY KNIERIM,                        Case No. 2:18-cv-13603-LJM-DRG
   LISA BARTA, and CHERYL
   WELLNITZ, individually and on behalf               Honorable Laurie J. Michelson
   of a class of similarly situated
   individuals,

                         Plaintiffs,

   v.

   CHAMPION PETFOODS USA, INC.
   and CHAMPION PETFOODS LP,

                         Defendants.


        STIPULATION AND ORDER TO EXTEND EXPERT DISCOVERY
                AND CLASS CERTIFICATION DEADLINES

        Plaintiffs Ramy Shaker, Tracy Knierim, Lisa Barta, and Cheryl Wellnitz

(collectively, “Plaintiffs”) and Defendants Champion Petfoods USA Inc. and Champion

Petfoods LP (collectively, “Champion,” and together, with Plaintiffs, the “Parties”), by

and through their counsel of record, respectfully submit this Stipulation and Order to

Extend Expert Discovery and Class Certification Deadlines by thirty days. In support of

this stipulation, the Parties state as follows:

        1.     The Parties have made initial attempts at mediation on August 26, 2020 in

front of Judge Matz in the Northern District of New York but were unsuccessful.

        2.     The Parties have subsequently scheduled another mediation in front of Judge

Matz in the Northern District of New York for January 4, 2021.



                                                  1
Case 2:18-cv-13603-LJM-DRG ECF No. 46, PageID.686 Filed 12/28/20 Page 2 of 5




       3.      Given their concerted effort to mediate these cases, the Parties request that

the Court extend all expert disclosure and class certification deadlines by thirty days as set

forth below:

The Court’s Case Management Requirements and Scheduling Order [Docket 33] sets forth

the following dates:

 EVENT                                          DEADLINE
 Affirmative Expert Reports                     January 25, 2021
 Rebuttal Expert Reports                        February 25, 2021
 Expert Discovery Cutoff                        March 31, 2021
 Challenges to Experts                          April 30, 2021
 Class Certification Motion                     April 30, 2021

The Parties stipulate to a thirty (30) day extension on the above-referenced dates as set

forth below:

 EVENT                                          DEADLINE
 Affirmative Expert Reports                     February 25, 2021
 Rebuttal Expert Reports                        March 25, 2021
 Expert Discovery Cutoff                        April 30, 2021
 Challenges to Experts                          May 27, 2021
 Class Certification Motion                     May 27, 2021


       IT IS SO ORDERED

Dated: December 28, 2020


                                    s/Laurie J. Michelson
                                    LAURIE J. MICHELSON
                                    UNITED STATES DISTRICT JUDGE
Case 2:18-cv-13603-LJM-DRG ECF No. 46, PageID.687 Filed 12/28/20 Page 3 of 5




STIPULATED BY:

Dated: December 24, 2020          THE MILLER LAW FIRM, P.C.

                                  /s/ E. Powell Miller
                                  E. POWELL MILLER (P39487)
                                  SHARON S. ALMONRODE (P33938)
                                  DENNIS A. LIENHARDT (P81118)
                                  950 West University Drive, Suite 300
                                  Rochester, MI 48307
                                  Telephone: (248) 841-2200
                                  Facsimile: (248) 652-2852
                                  E-mail: epm@millerlawpc.com
                                           ssa@millerlawpc.com
                                           dal@millerlawpc.com

                                  LOCKRIDGE GRINDAL NAUEN P.L.L.P.
                                  ROBERT K. SHELQUIST
                                  REBECCA A. PETERSON (241858)
                                  100 Washington Avenue South, Suite 2200
                                  Minneapolis, MN 55401
                                  Telephone: (612) 339-6900
                                  Facsimile: (612) 339-0981
                                  E-mail: rkshelquist@locklaw.com
                                   rapeterson@locklaw.com

                                  ROBBINS LLP
                                  KEVIN A. SEELY (199982)
                                  5040 Shoreham Place
                                  San Diego, CA 92122
                                  Telephone: (619) 525-3990
                                  Facsimile: (619) 525-3991
                                  E-mail: kseely@robbinsllp.com
Case 2:18-cv-13603-LJM-DRG ECF No. 46, PageID.688 Filed 12/28/20 Page 4 of 5




                                  GUSTAFSON GLUEK, PLLC
                                  DANIEL E. GUSTAFSON
                                  KARLA M. GLUEK
                                  RAINA C. BORRELLI
                                  Canadian Pacific Plaza
                                  120 South 6th Street, Suite 2600
                                  Minneapolis, MN 55402
                                  Telephone: (612) 333-8844
                                  Facsimile: (612) 339-6622
                                  E-mail: dgustafson@gustafsongluek.com
                                          kgluek@gustafsongluek.com
                                          rborrelli@gustafsongluek.com

                                  CUNEO GILBERT & LADUCA, LLP
                                  CHARLES LADUCA
                                  KATHERINE VAN DYCK
                                  4725 Wisconsin Avenue NW, Suite 200
                                  Washington, D.C. 20016
                                  Telephone: 202-789-3960
                                  Facsimile: 202-789-1813
                                  E-mail: charles@cuneolaw.com
                                          kvandyck@cuneolaw.com

                                  LITE DEPALMA GREENBERG, LLC
                                  JOSEPH DEPALMA
                                  SUSANA CRUZ HODGE
                                  570 Broad Street, Suite 1201
                                  Newark, NJ 07102
                                  Telephone: (973) 623-3000
                                  E-mail: jdepalma@litedepalma.com
                                          scruzhodge@litedepalma.com
Case 2:18-cv-13603-LJM-DRG ECF No. 46, PageID.689 Filed 12/28/20 Page 5 of 5




                                  WEXLER WALLACE LLP
                                  KENNETH A. WEXLER
                                  MICHELLE PERKOVIC
                                  55 West Monroe, Suite 3300
                                  Chicago, IL 60603
                                  Telephone: (312) 346-2222
                                  Facsimile: (312) 346-0022
                                  E-mail: kaw@wexlerwallance.com
                                          mp@wexlerwallace.com


                                  Attorneys for Plaintiffs



Dated: December 24, 2020
                                  GREENBERG TRAURIG, P.A.

                                  By: David A. Coulson (w/consent)
                                  DAVID A. COULSON (pro hac vice)
                                  333 S.E. 2nd Avenue, Suite 4400
                                  Miami, FL 33131
                                  Telephone: (305) 579-0754
                                  E-mail: coulsond@gtlaw.com

                                  LAW OFFICES OF JOHN J. O’SHEA
                                  JOHN J. O’SHEA
                                  18000 Mack Avenue
                                  Grosse Pointe, MI 48230
                                  Telephone: (313) 884-2265
                                  E-mail: oshealaw@att.net

                                  Attorneys for Defendants, Champion Petfoods
                                  USA,
                                  Inc. and Champion Petfoods LP
